DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 37 is objected to because of the following informalities:  
Claim 37 recites the limitation “The device” in line 1. There is insufficient antecedent basis for this limitation in the claim. It appears that “The device” should read “The method”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-37 are rejected under 35 U.S.C. 101 because claims 23 and 34 refers to a method of delivering a drug in a vessel along with the steps of providing a catheter body, an elongate ultrasound transmission member, a drug-coated balloon but do not recite the actual steps of performing the method. Claims 24-33 and 35-37 being dependent on claims 23 and 34 respectively are also rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 18, lines 3-4, it is unclear if “at least one drug” refers or includes “a drug” recited in claim 18, line 1 or additional. For examination purposes, it is construed that “at least one drug” includes “a drug” recited in claim 18. Applicant is advised to either amend claim 18, line 1, to recite “at least one drug” if they want to claim more than one drug in a claim or else amend claim 18, lines 3-4 to recite “the drug” if they want to claim single drug in a claim. Depending upon the choice, applicant is advised to amend all the instances of “the drug” or “at least one drug” in claims 18 and its dependent claims to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 19-22 being dependent on claim 18 are also rejected.

Regarding claim 23, lines 3-4, it is unclear if “at least one drug” refers or includes “a drug” recited in claim 23, line 1 or additional. For examination purposes, it is construed that “at least one drug” includes “a drug” recited in claim 23. Applicant is advised to either amend claim 23, line 1, to recite “at least one drug” if they want to claim more than one drug in a claim or else amend claim 23, lines 3-4 to recite “the drug” if they want to claim single drug in a claim. Depending upon the choice, applicant is advised to amend all the instances of “the drug” or “at least one drug” in claims 18 and its dependent claims to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 24-33 being dependent on claim 23 are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-23, 27, 28, 30, 32 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perry et al. (US 2010/0125239 A1) in view of Torbati et al. (US 2007/0055154 A1).
Regarding claims 18, 20 and 21, Perry teaches a method of delivering (paragraphs 0067, 0068) a drug in a vessel, comprising: 
positioning (paragraph 0012, in order to engage a body tissue with an energy delivery surface, element 20 has to be positioned within the vessel wherein energy delivery surface is located on element 20), an inflatable balloon 20 that is located at a distal end (end where element 20 is located) of an ultrasonic device 10 within a lumen of the vessel, the inflatable balloon 20 being deflated (paragraph 0012, “when expandable balloon expands” construes that before expanding, balloon is in deflated state) and coated with at least one drug (paragraph 0072, lines 1-4); 
inflating the inflatable balloon (paragraph 0076, lines 3-6); and 
transmitting an energy to the distal end of the ultrasonic device (paragraph 0076, lines 3-10, paragraph 0068, lines 9-13) to dislodge the drug from the inflated inflatable 
However, Torbati teaches the use of ultrasound waves in generating heat when performing cellulite ultrasound treatment wherein transmitting a vibration dislodges a chemical (paragraphs 0043, 0044) wherein the vibration is ultrasonic and vibration is in a longitudinal direction (paragraph 0043, lines 6-9, waves would cause vibrations as explained in paragraph 0044) for the purpose of applying heat energy to dissolve the chemical (paragraph 0044).
Therefore, it would have been prima facie obvious to modify the ultrasound energy to incorporate transmitting vibrations wherein the vibration is ultrasonic and vibration is in a longitudinal direction as taught by Torbati for the purpose of applying heat energy to dissolve the chemical (paragraph 0044).
Examiner further construes that although Torbati teaches an approach of dissolving fat layer, Torbati is relevant art that can be combined with Perry because as explained above, Perry discloses the use of ultrasound energy but is silent regarding any settings or vibrations transmission in order to generate thermal energy whereas Torbati teaches an approach of transmitting vibrations to generate heat. Therefore, one of ordinary skill in the art when viewing Perry in view of Torbati would modify the method of Perry to incorporate transmitting a vibration to the distal end of the ultrasonic device to 

Regarding claim 19, Perry discloses wherein the inflatable balloon 20 includes at least one internal wire 36.

Regarding claim 22, Perry discloses wherein the drug is an antistenosis drug (paragraphs 0086, 0088-0093).

Regarding claim 23, Perry discloses a method (paragraphs 0067, 0068) of delivering a drug in a vessel, comprising: 
providing a balloon 20 coupled to a distal end (end where element 20 is located) of an ultrasound transmission member 36, the balloon 20 having an inflated state (paragraph 0076, lines 3-6, state where balloon is inflated and state where balloon is not inflated) and a deflated state, the balloon 20 being coated with at least one drug (paragraph 0076, lines 1-3); 
providing at least one wire 34 (element 34 can be broadly construed as wire since structure is pretty similar to a wire) coupled to the ultrasound transmission member 36 (paragraph 0068, lines 9-13, use of alternative sources including ultrasound energy is disclosed therefore, element 36 could be construed as ultrasound transmission member when ultrasound energy is provided) and to the balloon 20; 
providing energy to a proximal end (end of element 36 coming in contact with element 34) of the ultrasound transmission member 36 so as to transmit the energy to the balloon 20 from the ultrasound transmission member 36 to the balloon 20, such that the balloon is energized at least when the balloon 20 is in the inflated state (paragraph 0076, lines 3-10, paragraph 0068, lines 9-13).

However, Torbati teaches the use of ultrasound waves in generating heat when performing cellulite ultrasound treatment wherein providing a longitudinal vibration dislodges a chemical (paragraphs 0043, 0044) for the purpose of applying heat energy to dissolve the chemical (paragraph 0044).
Therefore, it would have been prima facie obvious to modify the ultrasound energy to incorporate providing longitudinal vibrations as taught by Torbati for the purpose of applying heat energy to dissolve the chemical (paragraph 0044).
Examiner further construes that although Torbati teaches an approach of dissolving fat layer, Torbati is relevant art that can be combined with Perry because as explained above, Perry discloses the use of ultrasound energy but is silent regarding any settings or vibrations transmission in order to generate thermal energy whereas Torbati teaches an approach of providing longitudinal vibrations to generate heat. Therefore, one of ordinary skill in the art when viewing Perry in view of Torbati would modify the method of Perry to incorporate providing longitudinal vibrations. Additionally, method of Perry modified in view of Torbati will result in having providing longitudinal vibrations to a proximal end of the ultrasound transmission member so as to transmit the longitudinal vibrations parallel to the balloon from the ultrasound transmission member to the 

Regarding claims 27 and 28, Perry discloses wherein the at least one wire 34 is more than one wire 34 (paragraph 0082, figure 3A) coupled to the ultrasound transmission member 36 and contacting a surface (paragraph 0072, it is construed that element 34 would be contacting the surface in order to maintain its proper location on the balloon as shown in figure 4A alternatively, element 34 would be remaining indirectly contacting via element 35) of the balloon 20. Perry is silent regarding specifically reciting whether more than one wire could be four wires or twelve wires. However, since Perry discloses that any number of electrode pairs can be used (paragraph 0082, lines 21-22). Therefore, one of ordinary skill in the art would construe that Perry discloses the at least one wire is four wires or twelve wires coupled to the ultrasound transmission member.

Regarding claim 30, Perry discloses wherein the at least one wire 34 contacts an outer surface (figure 4A) of the balloon 20. 

Regarding claims 32 and 33, Perry discloses wherein the balloon 20 is coated with at least one therapeutic wherein the at least one therapeutic includes an antistenosis drug (paragraphs 0086, 0088-0093).

Claims 24 and 34-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perry et al. (US 2010/0125239 A1) in view of Torbati et al. (US 2007/0055154 A1) as applied to claim 23 above, and further in view of Racchini et al. (US 5,458,568).
Regarding claim 24, Perry/Torbati (hereinafter referred as “modified Perry”) discloses the claimed invention substantially as claimed, as set forth above in claim 23. 
However, Racchini describes a design of a catheter (figure 10) for enhancing drug delivery into the patient’s body wherein the catheter body (body of catheter shown in figure 10) surrounding at least a portion of the ultrasound transmission member 27”, 29” for the purpose of having a well-known alternative approach to place the ultrasound transmission member for drug delivery (column 14, lines 34-43).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the placement of the ultrasound transmission member with respect to the catheter body of modified Perry to incorporate the catheter body surrounding at least a portion of the ultrasound transmission member as taught by Racchini for the purpose of having a well-known alternative approach to place the ultrasound transmission member for drug delivery (column 14, lines 34-43).

Regarding claims 34 and 35, Perry discloses a method (paragraphs 0067, 0068) of delivering a drug in a vessel, comprising: 
providing a catheter body 14 having at least one lumen 22, 24 extending longitudinally therethrough; 
providing an elongate ultrasound transmission member 36 (paragraph 0068, lines 9-13, use of alternative sources including ultrasound energy is disclosed therefore, element 36 could be construed as ultrasound transmission member when ultrasound energy is provided), 

Perry further discloses that instead of RF energy, ultrasound energy could also be used in paragraph 0068, lines 9-13) but is silent regarding how to use ultrasound energy and/or configuration of ultrasound energy to increase thermal energy thereby releasing drug. Thus, Perry is silent regarding so as to transmit the longitudinal vibrations parallel to the catheter body to the drug-coated balloon, such that the drug-coated balloon is longitudinally vibrated. 
However, Torbati teaches the use of ultrasound waves in generating heat when performing cellulite ultrasound treatment wherein providing a longitudinal vibration dislodges a chemical (paragraphs 0043, 0044) for the purpose of applying heat energy to dissolve the chemical (paragraph 0044).
Therefore, it would have been prima facie obvious to modify the ultrasound energy to incorporate providing longitudinal vibrations as taught by Torbati for the purpose of applying heat energy to dissolve the chemical (paragraph 0044).
Examiner further construes that although Torbati teaches an approach of dissolving fat layer, Torbati is relevant art that can be combined with Perry because as explained above, Perry discloses the use of ultrasound energy but is silent regarding any settings or vibrations transmission in order to generate thermal energy whereas Torbati teaches an approach of providing longitudinal vibrations to generate heat. Therefore, one of ordinary skill in the art when viewing Perry in view of Torbati would modify the method of Perry to incorporate providing longitudinal vibrations. Additionally, method of 
Perry is further silent regarding providing an elongate ultrasound transmission member extending longitudinally through the lumen wherein the ultrasound transmission member extends longitudinally through the drug-coated balloon.
However, Racchini describes a design of a catheter (figure 10) for enhancing drug delivery into the patient’s body wherein an elongate ultrasound transmission member 27”, 29” extending longitudinally through the lumen (hollow portion through which elements 27” and 29” extends) wherein the ultrasound transmission member 27”, 29” extends longitudinally through the drug-containing balloon 12” for the purpose of having a well-known alternative approach to place the ultrasound transmission member for drug delivery (column 14, lines 34-43).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the placement of the ultrasound transmission member with respect to the catheter body of modified Perry to incorporate elongate ultrasound transmission member extending longitudinally through the lumen wherein the ultrasound transmission member extends longitudinally through the drug-coated balloon as taught by Racchini for the purpose of having a well-known alternative approach to place the ultrasound transmission member for drug delivery (column 14, lines 34-43).

Regarding claim 36, Perry discloses wherein the at least one support wire 34 is directly joined to an exterior surface (surface of element 36 where element 34 is connected) of the ultrasound transmission member 36 at a first location (location where first element 34 is connected to associated element 36, paragraph 0071, lines 1-3) and 

Regarding claim 37, Perry discloses wherein the at least one support wire 34 is radially distanced from and separated from the ultrasound transmission member 36 (first element 34 will be radially distanced and separated from element 36 that is associated with second element 34 and vice versa) between the first location and the second location when the drug-coated balloon 20 is in the inflated state.

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perry et al. (US 2010/0125239 A1) in view of Torbati et al. (US 2007/0055154 A1) as applied to claim 23 above, and further in view of Yokoi (US 4,779,624).
Regarding claim 29, modified Perry discloses the claimed invention substantially as claimed, as set forth above in claim 23. Modified Perry is silent regarding wherein the at least one wire contacts an inner surface of the balloon.
However, Yokoi teaches wherein the at least one element 2 (figure 3) contacts an inner surface of the balloon 4 (figure 3, when element 4 is in collapsed condition, inner surface of element 4 would contact element 2 if element 4 is moved or forcibly pushed towards element 2) for the purpose of having an alternative configuration of placing the element with respect to the balloon to deliver vibration (column 3, lines 14-18).
It is further construed that vibration in modified Perry is provided by element 34 of modified Perry therefore, modified Perry in view of Yokoi will result in having the at least one wire contacts an inner surface of the balloon.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the placement of the at .

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perry et al. (US 2010/0125239 A1) in view of Torbati et al. (US 2007/0055154 A1) as applied to claim 23 above, and further in view of Peled et al. (US 2013/0226163 A1).
Regarding claim 31, modified Perry discloses the claimed invention substantially as claimed, as set forth above in claim 23. Perry further shows element 34 in figure 4A which appears to be imbedded within the balloon but do not explicitly recite if the at least one wire is imbedded within the balloon.
However, Peled teaches a design of a balloon with ultrasound element wherein the ultrasound element is embedded within the balloon (paragraph 0021, having “embedded on the outer surface of the balloon’s wall” would mean that at least a portion is within the balloon) for the purpose of having a well-known alternative means of placing the ultrasound element on the balloon (paragraph 0021).
It is further construed that ultrasound element in modified Perry is at least one wire therefore, modified Perry modified in view of Peled will result in having the at least one wire is imbedded within the balloon.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the placement of the at least one wire of modified Perry to incorporate the at least one wire is imbedded within the balloon as taught by Peled for the purpose of having a well-known alternative means of placing the ultrasound element on the balloon (paragraph 0021).

Conclusion
The rejection of claims 25 and 26 are withheld until claims 25 and 26 overcomes the rejection under 35 U.S.C. 101.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Demarais et al. (US 2007/0282407 A1) discloses a design of a balloon with electrodes surrounding the balloon.
Following are the arts that disclose the use of ultrasound energy to deliver drug:
Shapland et al. (US 5,498,238)
Racchini (US 5,569,198)
Brisken (US 5,735,811)
Tachibana et al. (US 6,176,842 B1)
Brisken et al. (US 2001/0051784 A1)
Babaev (US 2002/0138036 A1)
Hynynen et al. (US 2004/0210134 A1)
Hynynen et al. (US 2004/0210135 A1)

Following are the arts that disclose the use of ultrasound vibrations in the catheter
Dubrul et al. (US 5,713,848)
Kusleika (US 5,722,979)
Brisken et al. (US 5,846,218)
Anderson et al. (US 6,210,356 B1)
Gesswein et al. (US 6,461,383 B1)

Following are the arts that placement of ultrasound elements in the catheter
Gustus et al. (US 2010/0076299 A1)
Thielen et al. (US 2011/0264039 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILAY J SHAH/Primary Examiner, Art Unit 3783